DETAILED ACTION
1.	Applicant’s remarks filed 1/28/21 have been fully considered and entered. 


Response to Arguments
2.	Applicants’ arguments regarding the rejections of claims 1-3, 5, 6, 7, 9-12, 14 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1 and/or the rejection of claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1 as applied to claim 1 and/or in further view of Applicant’s Specification (prior art figure 1) have been fully considered but are not found persuasive of patentability. Applicants’ arguments appear to be centered on whether the adhesive used in the different embodiments and/or in different layers of the Barehas articles are the same or as Applicants contend, are different and further the Examiner’s reliance on the different embodiments of Barehas used to reject the claims. With regard to Applicants’ arguments directed to adhesives of Barehas, the Examiner maintains that figure 6. Barehas does not reference using a stronger and/or weaker adhesive on the backing and/or carrier layers. In addition, Barehas only teach that using a stronger adhesive on the backing than the adhesive used on the carrier. The Examiner is also of the position that using adhesives of differing strength does not necessarily mean that the adhesives are chemically different. Further adhesive strength is also a function of the substrate it is applied to and/or bonded to. The Examiner further maintains that the claims are also vague with respect to the polymer used to coat the microcapsules. Claim 1 recites a generic polymer having of no specific structure, composition and/or properties. Thus, the Examiner is not persuaded by the argument that though Barehas disclose using a stronger adhesive on the backing than the adhesive used on the carrier that those adhesive are chemically and structurally different. In addition, the embodiment of figure 1, appears to show particles completely embedded in adhesive (22) and wherein the backing or covering layer further includes additional adhesive layer (26). For these 
With regard to Applicants’ arguments directed to the Examiner’s reliance on different embodiments throughout the rejection, it is respectfully pointed out that patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Non-preferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). For these reasons and reasons previously set forth below, the Examiner maintains that the combination of cited prior art renders the rejected claims obvious. 
Applicants argue that the cited prior art of Barehas does not teach the newly added limitations of “wherein the plurality of microcapsules comprises a coating of the polymeric material on at least a portion of the outer surface of each microcapsule located above the upper surface of the polymeric material coating.” Applicants assert that cited prior art of Barehas teach using two separate adhesives whereas the claims are directed to using a single polymeric material. Applicants cite Barehas to support this assertion. Applicants point to a teaching of Barehas that disclose selecting a stronger adhesive to coat the backing layer (26) than the adhesive used to coat the carrier layer (21) (column 3, 30-35). Based on this disclosure Applicants assert that Barehas teach using two different adhesives. In response, it is respectfully pointed out that the passage cited in Barehas directed to using a stronger adhesive on the backing (26) than on the carrier layer (21) refers to another embodiment, specifically the embodiment shown in figure 1. In contrast, the Examiner cites figure 6. Barehas does not reference using a stronger and/or weaker adhesive on the backing and/or carrier layers. In addition, Barehas only teach that using a stronger adhesive on the backing than the adhesive used on the carrier. The Examiner is of the 
Applicants argue that Barehas does not expressly state the microcapsules contain a plasticizer or that the adhesive is a polymeric material.
Schwantes teaches an adhesive formed in a microcapsule (Abstract). Schwantes teaches the adhesive composition contained in the microcapsule contains a plasticizer (Paragraph 0014). Encapsulated plasticizers are used to tackify the adhesive (Paragraph 0007).
The Examiner maintains, that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adhesive laminate taught by Barehas to include the microcapsules of Schwantes which include an encapsulated plasticizer in order to tackify the adhesive. Barehas teaches the microcapsules contain an adhesive composition and the encapsulated adhesive composition of Schwantes has the advantage of including a tackifying plasticizer, motivating one to make the modification.
Barehas does not expressly state the Tg of the adhesive layer.
Everaerts teaches a pressure sensitive adhesive which includes a base copolymer having a Tg greater than about 0 °C (abstract) (Claim 2). The high Tg base copolymer provides an adhesive is low in 
The Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adhesive laminate taught by Barehas to include the high Tg adhesive composition taught by Everaerts in the adhesive layer in order to improve handling of the adhesive layer. Barehas teaches and suitable adhesive composition, including those with low tack, may be used in the adhesive layer and the pressure sensitive adhesive taught by Everaerts had the advantage of improved handling at room temperature due to low tack, motivating one to make the modification.
For the above reasons, it is believed that the rejections should be sustained.

Claim Rejections - 35 USC § 103
3.	Claims 1-3, 5, 6, 7, 9-12, 14 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1.
With respect to Claims 1-3, Barehas teaches a pressure sensitive laminate (abstract). The laminate includes a carrier layer, a pigmented layer, spacers and a covering layer (Column 1 Lines 55-63). Figure 6 shows an embodiment that comprises a series of microcapsules (43), which maintain space between the covering layer (41) and the pigmented layer (45). The microcapsules are bonded to the carrier layer (42) by an adhesive layer (44) (Column 5 Lines 30-44). An annotated copy of Figure 6 is 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The carrier layer is formed of paper (i.e. a nonwoven, cellulose fibers Claim 3), plastic or fabric (Column 4 Lines 25-30). With regard to claim 5, the Examiner is of the position that a non-woven or fabric is sufficient to meet the limitation of “cushion” and/or “insulation”. Barehas teaches this in reference to Figure 2, however; in the discussion of Figure 6, Barehas teaches other aspects of the construction operation of the pressure sensitive laminate of FIG. 6 is similar to that hereinbefore described (Column 5 Lines 61-64). Therefore, the carrier layer corresponds to the substrate as set forth in Claim 1.
Barehas teaches the adhesive is sufficient to bond the particles or capsules to the carrier layer (Column 4 Lines 5-10). With regard to claim 21, the Examiner is of the position that the adhesive and/or the pigment layer is sufficient to meet the claimed polymeric layer wherein said polymeric layer is on at least a portion of the outer surface of the each microcapsule. 
Barehas teaches the microcapsules are filled with an adhesive (Column 5 Lines 44-47).
Barehas teaches the capsules serve to maintain space between the covering layer and the pigmented layer (Column 5 Lines 30-35). Therefore, the capsules must protrude out from the adhesive layer in order to provide space for the pigment layer. This is further discussed with respect to Figure 2, 
Given the microcapsules protrude through the adhesive layer and the pigment layer, the ratio of the average microcapsule diameter to the adhesive layer thickness is greater than 1, which overlaps the claimed range of 1.3 to 10. 
Barehas teaches the capsules serve to maintain space between the covering layer and the pigmented layer (Column 5 Lines 30-35). The pigment is disposed onto the carrier layer (21) so as to be disposed in the valleys or voids defined between adjacent capsules (23) (Column 2 Lines 64-66). Figure 6, reproduced above, shows the diameter of the microsphere shell as about twice the thickness of the adhesive layer. While Figure 6 is not necessarily to scale, it would suggest that microspheres with a diameter twice the thickness of the adhesive layer would be a reasonable starting place for further optimization. 
Barehas teaches the adhesive is sufficient to bond the particles to the carrier (Column 4 Lines 7-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the ratio of the average microcapsule diameter to the adhesive thickness in order to provide sufficient space for the pigment layer by increasing microcapsule diameter, or decreasing the adhesive layer thickness, while also providing sufficient adhesive strength to bond the microcapsules to the carrier layer by increasing the thickness of the adhesive layer.

Barehas does not expressly state the microcapsules contain a plasticizer or that the adhesive is a polymeric material.
Schwantes teaches an adhesive formed in a microcapsule (Abstract). Schwantes teaches the adhesive composition contained in the microcapsule contains a plasticizer (Paragraph 0014). Encapsulated plasticizers are used to tackify the adhesive (Paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adhesive laminate taught by Barehas to include the microcapsules of Schwantes which include an encapsulated plasticizer in order to tackify the adhesive. Barehas teaches the microcapsules 
Barehas teaches the adhesive layer is partially cured, leaving it weakly tacky (Column 2 Lines 5-15). Further Barehas teaches the resin or glue becomes only lightly tacky when heated (Column 7 Lines 7-12). 
However, Barehas does not expressly state the Tg of the adhesive layer.
Everaerts teaches a pressure sensitive adhesive which includes a base copolymer having a Tg greater than about 0 °C (abstract) (Claim 2). The high Tg base copolymer provides an adhesive is low in tack or totally tack-free at room temperature (i.e. about 20 to 25° C.). These non-tacky or low tack copolymers or coatings made therefrom can be handled in a completely different way than typical acrylate pressure-sensitive adhesive materials (Column 7 Lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adhesive laminate taught by Barehas to include the high Tg adhesive composition taught by Everaerts in the adhesive layer in order to improve handling of the adhesive layer. Barehas teaches and suitable adhesive composition, including those with low tack, may be used in the adhesive layer and the pressure sensitive adhesive taught by Everaerts had the advantage of improved handling at room temperature due to low tack, motivating one to make the modification.
In summary, by optimizing the diameter of the microspheres and thickness of the adhesive to provide space for the pigmented layer, modifying the adhesive contained in microcapsule taught by Barehas to include a plasticizer taught by Schwantes and modifying the adhesive layer taught by Barehas to include a copolymer taught by Everaerts gives the claimed invention.
With respect to Claim 6, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1.

Schwantes teaches the microcapsules containing the adhesive composition are between about 0.1 to 250 microns (abstract), which overlaps the claimed range of from 50 to 500. The claimed average particle diameter is interpreted to be from 50 to 500 micrometers (µm, i.e. micron), which is consistent with the instant specification (Page 9 Lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the microcapsules taught by Schwantes in the adhesive laminate taught by Barehas because Schwantes teaches these microcapsules beneficially provide for in situ polymerization within the capsule to form a microencapsulated pressure sensitive or flowable adhesive (Paragraph 0011). Barehas teaches the microcapsules contain an adhesive composition and the encapsulated adhesive composition of Schwantes has the advantage of selectively deploying the adhesive by rupture of the capsule (Paragraph 0013), which is substantially similar to the mechanism described by Barehas (Column 5 Lines 44-58).
With respect to Claim 7, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1. Barehas does not expressly state the material used to form the microcapsule wall.
Schwantes teaches the microcapsule is formed from carboxymethyl cellulose (i.e. a cellulosic material), melamine formaldehyde, dimethylol urea, urea formaldehyde, methylated dimethyl urea, (i.e. polymers formed from urea) and alkyl acrylate-acrylic acid copolymers (Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the microcapsules taught by Schwantes in the adhesive laminate taught by Barehas because Schwantes teaches these microcapsules beneficially provide for in situ polymerization within the capsule to form a microencapsulated pressure sensitive or flowable adhesive (Paragraph 0011). Barehas teaches the microcapsules contain an adhesive composition and the encapsulated adhesive composition of 
With respect to Claim 9, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1. However, Barehas does not expressly state the encapsulated adhesive composition contains a solvent.
Schwantes teaches the encapsulated adhesive contains a liquid hydrocarbon resin as a solvent (Paragraph 0014). The solvent provides a medium for the various pre-polymer materials in which to undergo polymerization and adhesive formation (Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adhesive laminate taught by Barehas to include the microcapsules of Schwantes which include an encapsulated solvent in order to provide a medium for the various pre-polymer materials in which to undergo polymerization. Barehas teaches the microcapsules contain an adhesive composition and the encapsulated adhesive composition of Schwantes has the advantage of including a polymerizable adhesive composition, motivating one to make the modification.
With respect to Claim 10, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1. Barehas teaches the capsules serve to maintain space between the covering layer and the pigmented layer (Column 5 Lines 30-35). Therefore, the capsules must protrude out from the adhesive layer in order to provide space for the pigment layer. This is further discussed with respect to Figure 2, an alternative embodiment which includes particles instead of capsules. The pigment is disposed onto the carrier layer (21) so as to be disposed in the valleys or voids defined between adjacent particles (23) (Column 2 Lines 64-66). The tops of the particles extend above the pigment layer (24) (Column 2 Line 69 - Column 3 Line 2). This pigment layer is on top of the adhesive layer (22) which holds the particles (23) to the carrier layer (21) (Column 2 Lines 54-58). 

With respect to Claim 11, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1. Barehas does not expressly state what percent of the substrate surface area is covered by microcapsules.
However Barehas teaches the capsules serve to maintain vertical space between the covering layer and the pigmented layer (Column 5 Lines 30-35). The valleys and voids between adjacent capsules or particles is used to hold the layer of pigment (Column 2 Lines 63-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the percent of substrate surface area covered by the microcapsules in order to balance supporting the covering layer and providing space for a sufficient amount of pigment. The microcapsule spacers prevent the pigment from being transferred to the cover layer until a predetermined pressure is applied (Column 1 Lines 60-69). Increasing the area covered by capsules would increase the support for the cover layer, thus increase the pressure required to transfer the pigment to the cover layer. However, this would decrease the size of the valleys or voids defined between the adjacent particles, and therefore decrease the amount of pigment available for the image transfer. Therefore one would be motivated to optimize the area of the substrate covered by the microcapsules in order to balance supporting the cover layer and tailoring the pressure required to transfer the pigment to the cover layer while providing sufficient space for the pigment to transfer the image.
Claim 12, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1. Barehas does not expressly state the coating weight of the adhesive layer, however; Barehas teaches the adhesive is sufficient to bond the particles to the carrier (Column 4 Lines 7-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the adhesive coating weight in order to provide sufficient space for the pigment layer by decreasing the adhesive layer thickness, while also providing sufficient adhesive strength to bond the microcapsules to the carrier layer by increasing the thickness of the adhesive layer, thereby arriving at the claimed invention.

4.	Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1, Everaerts US 6624273 B1 as applied to claim 1 and further in view of and Metzger US 5292622 A.
The combination of Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1 is maintained as set forth above.
With respect to Claim 4, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1. Barehas teaches the carrier layer is formed of paper, plastic or fabric (Column 4 Lines 25-30). However, Barehas does not expressly state the carrier layer is a polymeric foam.
Metzger teaches an image transfer process capable of providing high resolution, reproducible color density and low dot gain (abstract). Metzger teaches the transfer layer is coated onto a support, then dried (Column 4 Lines 3-5). Metzger teaches a polypropylene (i.e. polyolefin) foam sheet used as a support layer is capable of providing high resolution and low dot gain when transferring thin dried layers (Column 4 Lines 15-20).
.
5.	Claims 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1, Everaerts US 6624273 B1 as applied to claim 1 and further in view of Azar et al., US 3893932 (Azar).
Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1 is maintained as set forth above.
With respect to Claim 8, Barehas, Schwantes and Everaerts teach an adhesive laminate discussed with respect to claim 1. However, the combination does not expressly state the plasticizer comprises a phosphate ester, a benzoyl functionalized polyether, a polyalkylene oxide, an alkyl or aryl functionalized polyalkylene oxide, a monomethyl ether of polyethylene oxide, a monomeric adipate, a polymeric adipate, a citrate, a glutarate, a trimellitate, a sebacate, a polyester, or a combination thereof.
Azar teaches encapsulated toners comprising a plasticized adhesive (abstract).  The inventive encapsulated toners include encapsulated toners in which the polymeric core material is an adhesive (Column 6 Line 63-Column 7 Line 3). Typical plasticizers for the core materials of the encapsulated toners of this invention include low molecular weight polyesters (Column 12 Line17-22).  The low molecular weight polyesters are preferred as the plasticizers for the core materials of the encapsulated toners of this invention because of their plasticizing capability with regard to the core materials and because of their incompatibility with shell materials such as polystyrene (Column 12 Lines 31-37). Azar teaches further core materials include the trimellitate ester of dihydroxyl terminated polycaprolactone (i.e. a trimellitate), polymeric reaction products of isopropylidenediphenoxypropanol and adipic acid (i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the polyesters taught by Azar as a plasticizer in the encapsulated adhesive composition taught by Barehas and Schwantes in order to impart the advantages of preferred plasticizing capability and incompatibility with the shell material as taught by Azar. Barehas, Schwantes and Azar are all drawn to encapsulated adhesive compositions, giving one a reasonable expectation of success in the combination. 

6.	Claim 21 stands rejected under 35 U.S.C. 103 as being unpatentable over Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1 as applied to claim 1 and/or in further view of Applicant’s Specification (prior art figure 1). 
The combination of Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1 as applied to claim 1 is set forth above. Barehas illustrate in figure 1 an embodiment wherein particles (23) are embedded in and surrounded by adhesive (22). Such an embodiment would meet the limitations set forth in claim 21.  
Alternatively or in addition to, Barehas US 4,103,053 in view of Schwantes US 20020169233 A1 and Everaerts US 6624273 B1 does not teach the limitation of wherein the plurality of microcapsules are completely coated the polymeric material on the outer surface of each microcapsule. 
However, Applicants admitted prior art figure 1 illustrates a plurality of microcapsules completely coated and surrounded polymeric material on the outer surface of each microcapsule. Prior art figure 1 illustrates a plurality of microcapsules completely embedded into and surrounded by a polymeric material. The Examiner considers such embodiment to read on the limitations set forth in instant claim 21. Applicants claims would not exclude a plurality of embedded microcapsules into a polymer material meeting the limitation of wherein the plurality of microcapsules are completely coated the polymeric material on the outer surface of each microcapsule.  A person of ordinary skill in the art .  
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/              Primary Examiner, Art Unit 1789